          Case 2:12-cv-00859-LMA Document 1209 Filed 12/04/18 Page 1 of 7

                             Orleans Justice Center
                         60 Day Update – November 2018

Sustainable Hiring
The facility continues to need additional staff to operate at an optimal level. Human
Resources works tirelessly to hire qualified candidates capable of staffing the OPSO
units, specifically the inmate housing units. Unfortunately, OPSO continues to struggle
to recruit and retain qualified applicants. In September & October there were 23 new
hires. In addition to the 23 new hires, there were 30 terminations, resignations, or
retirements during that same time frame.

Of the 30 terminations, resignations, or retirements, six (6) were for job abandonment,
four (4) for advancement opportunities, four (4) for misconduct, one (1) by mutual
agreement, one (1) normal retirement, eleven (11) for personal reasons, and three (3)
resigned under investigation. Of those 30, one (1) was an HR Analyst, two (2) were
Associate Wardens, two (2) were Classification Specialists, seven (7) were Corrections
Monitoring Technicians, eight (8) were Deputies, two (2) were IPC Clerks, one (1) was
the Justice Systems Manager, six (6) were Recruits, and one (1) was a Serving Deputy.

During the month of September 110 applicants were rejected. Of those 110, 26 were
rejected because of background issues, two (2) because they did not meet the minimum
qualifications, six (6) for their drug usage, 18 declined to move forward in the process, 57
failed to show for their interviews, and one (1) was ineligible for rehire.

During the month of October 35 applicants were rejected. Of those 35, 11 were rejected
because of background issues, one (1) that did not meet the minimum qualifications, two
(2) for drug usage, seven (7) that failed their interview, two (2) that failed their CVSA,
six (6) declined to move forward in the process, five (5) failed to show for their interviews,
and one (1) was ineligible for rehire.

Human Resources continues to aggressively recruit in other areas of the state, as well as
in Texas and Mississippi. Print advertisements in newspapers are being run in those
areas. Social media has been expanded and jobs are being listed on Corrections-specific
sites, Indeed.com, LAworks, LinkedIn and the American Jail Association. The Human
Resources recruiters traveled to Houston in September and made stops at colleges on the
return journey home. On September 5, the HR recruiters traveled to Fort Polk in an
effort to recruit military personnel. The HR recruiters are aggressively recruiting at
military bases and at veteran employment events, as several of our recent ex-military
hires have been very successful in OJC. HR recently established a working relationship
with the Houston Community College Public Safety Center in addition to working with
two-year colleges and four-year universities in the State of Louisiana.

While the $3,500 annual raise scheduled for January 2019 is expected to provide our
staff with some assistance, the OPSO is routinely the lowest paid agency of all present at
job fairs. We anticipate that additional increases will be needed to be competitive and to
properly staff OJC.


                                                                                             1
          Case 2:12-cv-00859-LMA Document 1209 Filed 12/04/18 Page 2 of 7
OJC-60 Day Update Nov. 2018



Policies
Director Hammons and the Policy & Accreditation team continue to work with the
Monitors and the Plaintiffs’ Class to successfully complete the OPSO policies, standard
operating procedures, and post orders. As the documents are completed, OPSO will
continue to forward them to the aforementioned partners for their review and feedback.

During the month of September 2018, Director Hammons and her team were successful
in getting the final approval on the following policies:

      301.17 (Sexual Harassment – Annual Review)
      801.39 (Administrative Segregation Review Board)
      1501.11 (Cell Extractions).

OPSO was equally successful during the month of October with the completion and
approval of the following additional standard operating procedures and post orders:

      SOP 7300 (Reporting of Infection Control Occurrences)
      SOP 7400 (Juvenile Pod / Activity Operation)
      Post Order 1601.01 (General Population)
      Post Order 1601.02 (Juvenile Population)
      Policy 1401.08 (Juvenile In-custody).

PREA Compliance
The Compliance Unit, led by Manager Alexys Kyman and PREA Coordinator, Sergeant
Hazel Bowser, continue to make strides in achieving compliance to prepare for OPSO’s
PREA audit. Most recently, with the assistance of the Facilities Management team,
privacy partitions were installed surrounding the commodes on every open dormitory
inside the Orleans Justice Center. The OPSO installed window tinting film on pod 2C to
further comply with the sight separation standard between adult offenders and youthful
offenders. Unfortunately the window film has begun to peel and will be reapplied. We
hope to have this issue and other standards met before the next update.

Incident Updates and Outcome Data
An initial note about reporting:

Often, OJC’s total reporting numbers are interpreted as the total number of distinct
incidents which occurred in the facility during a given period of time. This is not
necessarily correct, as some incidents appear more than once in the number count
because of more than one action occurring during the same incident. For example, if two
inmates are involved in a physical altercation, and a staff member steps in to separate
them, that single incident will appear as one (1) inmate-on-inmate altercation and one (1)
use of force. If, in that same example, one of the inmates pushed the staff member, that
incident would be also be reflected in the numbers as 1 inmate-on-staff altercation.


                                                                                        2
               Case 2:12-cv-00859-LMA Document 1209 Filed 12/04/18 Page 3 of 7
OJC-60 Day Update Nov. 2018



We continue to work on accurately capturing all incidents and timely notifying the
monitors of those incidents, and as was noted in the Status Conference, we believe that
we have made significant progress towards capturing the accurate number of reportable
incidents. The jail’s leadership has been reviewing all late-reported incidents and
continue to instruct the unit managers to correct these issues with staff. It is our goal to
have all incidents reported in a timely manner.
Inmate-on-Inmate Altercations 2018

                                                                                                        Pods > 3
      Month                         2F                3D                        3F                                                     Disciplinary
                                                                                                      altercations
     February                       4                     5                        5                        6                                    358
     March                          3                     5                        6                       10                                    408
     April                          0                     3                        5                        5                                    236

                                                 2018 Inmate-on-Inmate Altercations

15
13
11                                                                                                                                  10
                                                                                                      9
 9                                                                     8

 7                                                                                          6                                   6                        6
                   5                            5 5                                    5          5                                      5
 5     4                                4                                                                          4
           3                                          3        3           3                                                                 3       3           3
 3                      2                                                      2                           2               2                     2
                            1       1                     1        1                                           1       1                                     1
 1             0                0

-1                     2F                                     3D                                          3F                   Pods w/ >3 Altercations

                   February             March     April            May         June        July           August           September         October

     May                            5                     1                        9                               3                             378
     June                           2                     3                        2                               2                             402
     July                           1                     1                        1                               3                             459
     August                         0                     8                        4                               6                             453
     September                      1                     3                        1                               1                             385
     October                        4                     2                        2                               3                             342




                                                                                                                                                                     3
                       Case 2:12-cv-00859-LMA Document 1209 Filed 12/04/18 Page 4 of 7
       OJC-60 Day Update Nov. 2018


       Inmate-on-Staff Altercations 2018

                                                                                                                      Pods           Pods w/
            Month                          2B                  3E              2A                  3C
                                                                                                                     w/Zero            >1
         February                          3                   3                   2                   1               17               3
         March                             1                   0                   1                   2               14               1
         April                             2                   1                   2                   1               15               0
         May                               3                   0                   0                   0               17               5
         June                              0                   2                   3                   3               18               6
         July                              2                   1                   2                   5               20               2
         August                            0                   1                   3                   0               17               1
         September                         2                   0                   3                   2               18               3
         October                           0                   0                   0                   0               17               1


                                                           2018 Inmate-on-Staff Altercations

7.5
6.5
5.5                                                                                                                                          5

4.5
3.5        3           3                           3                                                   3       3 3                       3

2.5                2           2       2                           2                   2       2           2                 2                       2

1.5            1                                           1           1 1                 1                             1       1

0.5                        0       0       0           0       0             0 0                   0                 0               0           0       0

-0.5

                       February            March       April        May      June      July        August        September       October




                                                                                                                                                             4
                 Case 2:12-cv-00859-LMA Document 1209 Filed 12/04/18 Page 5 of 7
    OJC-60 Day Update Nov. 2018


    Suicide Attempts

               Month               3A                       2B                3B               3C          4B
             May                    0                        0                 0                0           0
             June                   2                        0                 0                3           0
             July                   1                        2                 0                3           0
             August                 5                        5                 1                2           0
             September              0                        1                 1                2           1
             October                2                        0                 0                1           0



                                                          2018 Suicide Attempts

8
7
6                     5                      5
5
4                                                                                      3 3
3            2                2         2                                                      2 2
2                1                                1                     1 1                          1             1
1        0                0       0 0                 0       0 0 0           0    0                     0 0 0 0       0
0
                 2A                     2B                         3B                     3C                 4B

                                   May           June      July   August      September      October



    Incidents appear to be trending down facility-wide following the implementation of unit
    management. Regarding inmate-on-inmate altercations, March had 51, April had 46,
    May had 48, June had 51, July had 34, August had 47, September had 38, and October
    had 41. A lack of sufficient staffing continues to have a tremendous impact on our ability
    to effectively employ unit management and direct supervision.

    The unit managers are meeting and analyzing each inmate-on-inmate altercation to
    determine the underlying causes, how the altercation could have been prevented, and are
    relaying those messages back to their staff in an effort to aggressively drive these
    numbers down. Their recent evaluation revealed that an overwhelming number of
    incidents in August occurred on the nightshift. In hindsight, the leadership team
    realizes that unlike the day shift, which has received mentoring and guidance directly
    from the unit managers, the night shift has not had that benefit. As such, the unit
    managers will be required to shift their schedules to routinely work power shifts, from
    mid-day to midnight, to provide that guidance and mentorship which has led to relative
    success on the first shift.




                                                                                                                           5
          Case 2:12-cv-00859-LMA Document 1209 Filed 12/04/18 Page 6 of 7
OJC-60 Day Update Nov. 2018


We predict that a decline in the night shift incidents will follow.

September saw 38 reports of inmate-on-inmate altercations: 26 involved adult males, five
(5) involved females, and seven (7) involved youthful offenders. October saw 41 reports
of inmate-on-inmate altercations: 38 involved adult males, 7 involved females, and one
(1) involved youthful offenders. While it is our goal to minimize or end all inmate
assaults, the reality is that a very small percentage of inmates in OJC custody are
involved in, or victims to, inmate assault.

While we have seen success in the decrease in number of incidents on pods 2E and 2F,
we still have work to do in other places, namely the female units and on 4B. These units
will face a targeted effort in coming weeks.

OJC saw a decrease in the number of suicide attempts in September and October.
However, it is too soon to say if attempts to combat housing manipulation though
deigned suicide attempts has contributed to this decline. We will continue to monitor
these numbers for a better understanding. We are still awaiting the completion of
suicide resistant cells on 3C to solve the manipulation events on that unit. Facility wide,
we are about to undertake an aggressive restructuring of programming to provide
inmates with much-needed activity to avoid negative behaviors.               Our current
programming levels remain inadequate, and we believe that ending the idle time which
is filled by basketball or television will have an impact on all incidents.

Excessive or Inappropriate Force:
Sergeant Phares and the Force Investigation Team (FIT) continue to do an excellent job
at reviewing all uses of force, whether reported by a deputy, other staff member, inmate,
or civilian. During September and October, five (5) complaints were received alleging
excessive or inappropriate force. Of those five (5), one (1) was unsubstantiated, one (1)
was unfounded, one (1) was determined to be justified, one (1) remains under
investigation, and one (1) was determined to not be justified with a recommendation for
retraining and disciplinary action.

In addition to the above mentioned cases, FIT closed two (2) cases that were reported in
August. In both of the closed cases from August, the uses of force were determined to not
be justified and were referred for retraining and disciplinary action.

PREA Incidents:
As noted in a previous report, the PREA Investigations Unit was realigned under the
Criminal Investigative Division of the Investigative Services Bureau. The unit is
currently being managed by Lieutenant Joseph Catalanotto.

As of the end of October 2018 there have been 92 PREA related investigations initiated.
Of those, 41 are Closed, 35 remain Open, one (1) is Pending Lab Results, and 15 remain
Under Review. During the months of September and October, there were 11 PREA



                                                                                         6
          Case 2:12-cv-00859-LMA Document 1209 Filed 12/04/18 Page 7 of 7
OJC-60 Day Update Nov. 2018


Incident investigations initiated. Those 11 incidents are classified as follows: six (6)
Sexual Harassment; two (2) Sexual Misconduct; one (1) Sexual Assault; and, two (2)
Sexual Battery.

As with much of the data out of jails, data regarding PREA is sometimes misleading. For
example, we’ve had a number of cases where inmates filed false claims of sexual
harassment against deputies as an attempt to have the deputy reassigned from the pod.




                                                                                      7
